Case 6:19-cv-00405-CEM-LRH Document 1-7 Filed 03/01/19 Page 1 of 6 PageID 49




                     Exhibit F
Case 6:19-cv-00405-CEM-LRH Document 1-7 Filed 03/01/19 Page 2 of 6 PageID 50
Case 6:19-cv-00405-CEM-LRH Document 1-7 Filed 03/01/19 Page 3 of 6 PageID 51
Case 6:19-cv-00405-CEM-LRH Document 1-7 Filed 03/01/19 Page 4 of 6 PageID 52
Case 6:19-cv-00405-CEM-LRH Document 1-7 Filed 03/01/19 Page 5 of 6 PageID 53
Case 6:19-cv-00405-CEM-LRH Document 1-7 Filed 03/01/19 Page 6 of 6 PageID 54
